Citation Nr: 1137381	
Decision Date: 10/04/11    Archive Date: 10/11/11

DOCKET NO.  09-28 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastro esophageal reflux disease (GERD).

2.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for left CTS.

4.  Entitlement to service connection for residuals of vasectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1986 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in May 2008 and September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A VA medical examination is required to be provided or medical opinion obtained if there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The record contains a current diagnosis of GERD, evidence of diagnosis of dyspepsia in service, as well as the Veteran's February 2011 testimony that his GERD began in 2003 or 2004 and that he was treated both during service and after service.  Similarly, the record contains evidence of right carpal tunnel syndrome controlled with CTS wrist brace and left wrist pain during active service as well as the Veteran's testimony that he experienced pain in his wrists in approximately 1998 and has continued since that time.

With respect to residuals of a vasectomy, the Veteran's service treatment records indicate that he underwent a bilateral partial vasectomy, removal of a portion of vas deferens for purpose of elective sterilization in March 1997.  The Veteran was informed that the risks and possible complications included bleeding, infection, pain, granuloma, accessory vas, and failure of procedure.  There were no complications during surgery.  Two days after surgery, the Veteran was doing very well with no bruising and only minimal pain and swelling.  One week after surgery, the Veteran complained of burning in scrotal sac and pulling sensation in the right groin.  Examination was normal, the Veteran was advised to take Motrin, ice, continue wearing jock strap, to return if symptoms remained unresolved by end of the week.  The Veteran was also prescribed medication for possible early epididymitis although it was noted that inflammatory process was more likely.  

During the videoconference hearing in February 2011, the Veteran noted that since the vasectomy, he has had an issue in the "intimacy area."  As such, the Board finds that the Veteran has identified persistent or recurrent symptoms of a disability.  
    
In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran suffers from CTS, a chronic stomach disability, and residuals from vasectomy related to his active duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his wrists, stomach, or residuals from vasectomy that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examinations to determine the etiology of any current CTS, stomach disorders, and residual disorders from vasectomy.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should identify all current chronic wrist and stomach disorders and any residuals of vasectomy and provide an opinion as to whether it is at least as likely as not that such disorders are in any way related, in whole or in part, to the Veteran's active duty service including symptoms documented during service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MILO HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


